Per Curiam,
Mason, Chief Justice.
The mortgage from Mattox to the complainants was executed on the twenty-fourth of March, 1840, before the title of the land was obtained from the United States, and it was duly recorded, as appears by the admission of parties. Gn the 4th of April following, Fassett & Sherman entered the land at the land office, and on the 7th of the same month, conveyed the same to Mattox. On the 15th of the same month, Mattox mortgaged the same land to Smith, and on the 12th of November following, to Sloan, the other defendant.
What is the effect of recording such a mortgage as that given to the complainants. The thirtieth section of the act to regulate conveyances {laws of 1840, page 39) declares that the recording of such instruments shall impart notice to all the world, of the contents thereof. The defendants, Smith & Slone, must therefore be regarded as knowing at the time they received their respective mortgages, that this previous mortgage had been executed to the complainants, under the circumstances above stated. It will become necessary therefore, to enquire into the nature and effect of the mortgage itself.
It states, among other things, that the party of the first part “ does grant, bargain and sdl unto the other said party of the second part, &c.” The sixth section of the act to regulate conveyances, (laws of 1840, page 36) defines the effect of such a clause in an instrument of this nature, as importing the following covenants ; first, that the grantor had a fee simple title ; second, that it was unincumbered ; and third, for further assurance.
A mortgage therefore, containing all these covenants was executed by Mattox to the complainants while as yet he had no title. He afterwards acquired title and subsequently mortgaged the same premises to Smith and Slone; they being fully informed of the aforementioned circumstances.
*370Much stress was laid upon the fact, that at the time of the first mortgage, the title was in the United States. I conceive this is not material. The important fact is, that it was not then in Mattox. It matters not where else it was.
It is also contended, that inasmuch as the defendant Mattox, had notitle when he executed the mortgage to the complainants, the registry thereof was no notice. It is true, that the registry of a deed not required by law to be registered, is not notice to all the world, 1 Story, 404. I think however, this case does not fall within the rule. This is clearly such an instrument as the law contemplates. I find nothing in the statute excluding cases of this nature from the benefits of the law relative to the effect of a registry. It provides that “ every instrument in writing that conveys any real estate, or whereby any real estate may be affected in law or tquity, proved or acknowledged and certified in the manner above prescribed, shall be recorded, &c.” Laws of 1840, page 39, section 29. This is clearly such an instrument as may effect real estate “ in law or equity,” and therefore comes within the scope of the registry law.
If a deed of warranty therefore, be executed and duly recorded, while the grantor has no title, and full title be subsequently acquired by him, this enures to the benefit of the grantee. The registry also protects him against all subsequent purchasers. But if the deed were a mere quit claim, the subsequently acquired title would not enure to the benefit of the grantee in the quit claim deed, and consequently a registry of such deed would not prejudice the rights of a subsequent purchaser.
Is the mortgage to the complainants to be regarded in this particular as a quit claim or deed of warranty ? I think the latter, unquestionably. We have seen that this mortgage contains what is tantamount to express covenants of full unincumbered title in the grantor, and also, for further assurance. Whether this is sufficient to vast him with a legal title upon Mattox subsequently obtaining the fee simple, is immaterial. At least the mortgagees have an equity, superior to that of the defendants, Smith and Slone, who took their respective mortgages with full knowledge of the rights of the complainants. See 1 Pow. on Mortgages, 190.
I therefore think the decree in this case should be affirmed.